Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.

Response to Arguments
2.                  Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

“the communication component being the only communicative connection of the brake controller component, the trailer lighting component and the trailer battery charge component to other devices of the towing vehicle” is not supported in the specification. Applicant refers to paragraphs 0004 and 0022 for supporting the claimed limitation however said paragraphs disclose the components can be integrated in a single device without explaining any other details particular the communication aspect.  Furthermore, FIG. 3 in the instant application depicts the controller 300 with connection component 306 however it is not understood if connection component is the communication component because the connection component does not show a connection to the towing vehicle devices. 
Claim 28  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the phrase “the processor controls the trailer battery charge component to forego charging when the brake controller component is actively applying the braking signal to induce braking of the towed vehicle” is not supported in the specification. The specification merely mentions the claim limitations without explaining the operation to forego the charging when applying brake to induce braking of the towed vehicle. The specification does not explain the steps of said operation i.e. when the controller 
Claim 29  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the phrase “processor controls the trailer battery charge component to forego charging when the draw from a battery is below a threshold.” is not supported in the specification. The specification mentions the processor 150 may operatively charge the towed vehicle battery when demands on the towing vehicle battery are below a threshold but does not disclose forego the charge when the draw from a battery if below a threshold.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically the phrase “the communication component being the only communicative connection of the brake controller component, the trailer lighting component and the trailer battery charge component to other devices of the towing vehicle” renders claim 1 vague and indefinite because it is unclear if the communication component is connecting said components together and then all data from these components use one common communication bus to connect with other devices or the communication component is connecting these components directly with other devices. FIG. 3 in the instant application depicts the controller 300 with connection component that is connecting said components however does not depict how these components are connected to other devices. 
Claim  28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the phrase “the processor controls the trailer battery charge component to forego charging when the brake controller component is actively applying the braking signal to induce braking of the towed vehicle” is unclear because the limitation merely states controller foregoes the charge when the brake is applied without providing any indication about the this operation or function is performed. Thus, it is unclear whether this limitation requires some other steps to perform said operation. 
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the phrase “the processor controls the trailer battery charge component to forego charging when the draw from a battery is below a threshold” renders the claim vague and indefinite because it is unclear what is meant by “draw is below a threshold”. If the meaning is the draw of the current, It is also unclear to an ordinary skilled person in the art that when the level of the current draw is below a threshold the controller should forego the charge from the battery. 

Claims 2-8, 11-17, 19-20, 22-27 are rejected for their dependency on claims 1, 14, 18 and 21.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/204741), Barslen (2014/0172261) and further in view of Culbert (2010/0222979).

	Regarding claim 1, Albright discloses a towed vehicle controller (see at least FIG. 1A , 1B and FIG. 2 “2”) comprising: a processor comprising a memory device (see at least claim 11); a brake controller component coupled to the processor and operatively generating a signal to be sent to trailer brakes (see at least paragraph [0031], FIG. 1A, FIG. 2, unit 10 and 300); a trailer lighting component coupled to the processor and operatively comprising one or more light drivers that generate signals to control trailer lights (see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); and a trailer battery component coupled to the processor and operatively generating a signal to be sent to a battery (see at least FIG.7, SW1 and Bat2).  
	Albright does not explicitly disclose a trailer battery charge component connected to the processor, wherein the processor controls the trailer battery charge component such that the signal to be sent to a trailer battery enables or foregoes charging based at least in part on a state of the brake controller component.
	Hagan, in the same field of endeavor, teaches a trailer battery charge component connected to the processor, wherein the processor controls the trailer battery charge component such that the signal to be sent to a trailer battery enables or foregoes charging based at least in part on a state of the brake controller component (see at least paragraph [0029, 0033], charging the trailer battery based on regenerative braking. FIG. 2, trailer traction battery 62, connected to battery charger 64 and to controller 20).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Hagan into the invention of Albright for the purpose improving charging the battery by dynamically ensuring the battery voltage never falls below a certain threshold in order to operate the vehicle to match the vehicle dynamics.
	While Albright discloses generating signals to control trailer lights (Albright, see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); however, Albright does not explicitly disclose whether the controlling of the brake lights is independent of braking functions of the trailer brakes.
	Barslen, in the same field of endeavor, teaches controlling of the brake lights is independent of braking functions of the trailer brakes (¶0038, ¶0039 and FIG. 1, control electronics 9 outputs a control signal to the trailer vehicle via an electrical line 8 wherein the electrical line is connected to a light control signal terminal 2 of an electronic device 5 in the trailer. The electronic control device generates at a light output port 13 an electrical light signal, which is supplied via an electrical line 18 to at least one light 3 of the trailer vehicle).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Barslen into the invention of Albright for the purpose of improving traffic safety. In addition, it contributes to reduced transportation costs, because it enables trailers to be coupled to any towing vehicles.
	Furthermore, Albright discloses communication component coupled to the processor (Albright, see at least FIG. 1A); wherein the communication component comprises the only electrical connection between the towed vehicle controller and other devices of the towing vehicle (Albright, see at least paragraph [0038], FIG. 1A, FIG.1B); the communication component being the only communicative connection of the brake controller component, the trailer lighting component, and the trailer battery charge component to other devices of the towing vehicle. (¶0031, “brake control unit can send and receive signals via communication bus 20.. the brake control unit is also capable of :sending signal to the brakes of the towed vehicle.. stoplight..), Albright does not explicitly disclose the trailer battery charge component. 
	However, Hagan, in the same field of endeavor, teaches trailer battery charge component (¶0018, “automatically switch power supply for the vehicle 10 over to the trailer 12. The controller 20 may obtain vehicle traction -battery 18 charge level directly from the vehicle traction -battery 18 through the T-coupler 25 and electrical connection cable 22, or via communication with a vehicle internal communication network 24”).  
Even though   the combination of brake, lights and battery are being taught in separate references i.e. Albright and Hagan, the claim included the well-known elements i.e. brake control component, trailer lighting component  and trailer battery charge component in communication with the communication component.
All of the component parts were known in the prior art. The only difference was the combination of the “old elements” into a single device by modifying the well-known device or method by adding a battery component in communication with the communication component i.e. a single device. Therefore, it is well known to add any signals into any communication network such as CAN bus in order to make it easier, faster and more convenient instead of having different harnesses for different components. Thus,  Examiner found that adding the battery component along with the other components to one communication component for example CAN bus is  well known to any communication network application to achieve the same results. Examiner concluded that the convenience of combination, though perhaps a matter of great convenience, did not produce a ‘new’ or ‘different function’” and that to those skilled in the art the use of the old elements in combination would have been obvious. Id. at 60, 163 USPQ at 674.
	However, Examiner introduces a secondary reference to teach this limitation.
	Culbert, in the same field of endeavor, teaches a single module (FIG. 1) i.e. a brake controller with towing vehicle system and a set trailer brakes. a vehicle battery 20 is connected though a self resetting circuit breaker 22 by a black wire to supply power to a brake controller regulated power supply.. The brake controller 10 is also connected through an in-line fuse 24 to a towing vehicle stop light switch 26 by a red wire. Within the controller output circuit 32, a power Field Effect Transistor (FET) 34 is switched between conducting and non-conducting states to provide current through a blue wire to electric trailer brakes (FIG. 1 and FIG. 2, ¶0023). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose increasing the durability, reliability and self-sustaining, with the ability to carry on operating for long periods of time without outside maintenance or intervention.
	Regarding claim 8, Albright in view of Hagan and Barslen discloses wherein the towed vehicle controller comprises original equipment manufactured for a vehicle (Albright, see at least paragraph [0026]).  
	Regarding claim 11, Albright in view of Hagan and Barslen discloses wherein the communication component comprises a wired electrical connection, and wherein the communication component operatively connects to a towing vehicle bus when the towed vehicle controller is installed in a towed vehicle (Albright, see at least FIG.1A and FIG.1B).  
	Regarding claim 13, Albright in view of Hagan and Barslen discloses wherein the communication component comprises a CAN transreceiver operatively receiving signals from a CAN of a towing vehicle (Albright, see at least FIG.1A).	
	Regarding claim 14, Albright discloses a towed vehicle controller system (see at least FIG. 1A , 1B and FIG. 2 “2”) comprising: a communication bus of a towing vehicle (see at least FIG. 1A item 130, 100); and a towed vehicle controller communicatively coupled to the communication bus (see at least FIG. 1A 300), and comprising:  {6966412:3} 26 a trailer brake control circuit that operatively and selectively generates a signal to induce braking in a towed vehicles brakes (see at least paragraph [0031], FIG. 1A, FIG. 2, unit 10 and 300); a lamp driver circuit that operatively and selectively drives lamps of a towed vehicle (see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); and a trailer battery circuit (see at least FIG.7, SW1 and Bat2), wherein the communication bus provides input to the towed vehicle controller and the towed vehicle controller is configured to control the trailer brake control circuit, the lamp driver circuit (see at least paragraph [0031] “control unit sends signals to the brake stop light and the brakes of the towed vehicle, see at least FIG.1A and paragraph [0036] “It (the controller)  must also have the capabilities to provide proper control to the: brakes of the towed vehicle, towing vehicle stop lamps during a manual braking event, towed vehicle stop lamps during a manual braking event”).  Albright does not explicitly disclose trailer battery charging circuit that operatively and selectively controllers charging of a towed vehicle battery.
	Hagan, in the same field of endeavor, teaches trailer battery charging circuit that operatively and selectively controllers charging of a towed vehicle battery and controlling the trailer battery charging circuit based on the input (see at least paragraph [0029, 0033], charging the trailer battery based on regenerative braking. Paragraph [0025], in response to the vehicle battery reaching a predetermined level i.e. fully charged, the controller charges the trailer battery).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Hagan into the invention of Albright for the purpose improving charging the battery by dynamically ensuring the battery voltage never falls below a certain threshold in order to operate the vehicle to match the vehicle dynamics.
	While Albright in view of Hagan disclose generating signals to control trailer lights (Albright, see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); however, Albright does not explicitly disclose whether the controlling of the brake lights is independent of braking functions of the trailer brakes.
	Barslen, in the same field of endeavor, teaches controlling of the brake lights is independent of braking functions of the trailer brakes (¶0038, ¶0039 and FIG. 1, control electronics 9 outputs a control signal to the trailer vehicle via an electrical line 8 wherein the electrical line is connected to a light control signal terminal 2 of an electronic device 5 in the trailer. The electronic control device generates at a light output port 13 an electrical light signal, which is supplied via an electrical line 18 to at least one light 3 of the trailer vehicle).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Barslen into the invention of Albright in view of Hagan for the purpose of improving traffic safety. In addition, it contributes to reduced transportation costs, because it enables trailers to be coupled to any towing vehicles.
	Furthermore, Albright discloses communication component coupled to the processor (Albright, see at least FIG. 1A); wherein the communication component comprises the only electrical connection between the towed vehicle controller and other devices of the towing vehicle (Albright, see at least paragraph [0038], FIG. 1A, FIG.1B); the communication component being the only communicative connection of the brake controller component, the trailer lighting component, and the trailer battery charge component to other devices of the towing vehicle. (¶0031, “brake control unit can send and receive signals via communication bus 20.. the brake control unit is also capable of :sending signal to the brakes of the towed vehicle.. stoplight..), Albright does not explicitly disclose the trailer battery charge component. 
	However, Hagan, in the same field of endeavor, teaches trailer battery charge component (¶0018, “automatically switch power supply for the vehicle 10 over to the trailer 12. The controller 20 may obtain vehicle traction -battery 18 charge level directly from the vehicle traction -battery 18 through the T-coupler 25 and electrical connection cable 22, or via communication with a vehicle internal communication network 24”).  
Even though   the combination of brake, lights and battery are being taught in separate references i.e. Albright and Hagan, the claim included the well-known elements i.e. brake control component, trailer lighting component  and trailer battery charge component in communication with the communication component.
All of the component parts were known in the prior art. The only difference was the combination of the “old elements” into a single device by modifying the well-known device or method by adding a battery component in communication with the communication component i.e. a single device. Therefore, it is well known to add any signals into any communication network such as CAN bus in order to make it easier, faster and more convenient instead of having different harnesses for different components. Thus,  Examiner found that adding the battery component along with the other components to one communication component for example CAN bus is  well known to any communication network application to achieve the same results. Examiner concluded that the convenience of combination, though perhaps a matter of great convenience, did not produce a ‘new’ or ‘different function’” and that to those skilled in the art the use of the old elements in combination would have been obvious. Id. at 60, 163 USPQ at 674.
	However, Examiner introduces a secondary reference to teach this limitation.
	Culbert, in the same field of endeavor, teaches a single module (FIG. 1) i.e. a brake controller with towing vehicle system and a set trailer brakes. a vehicle battery 20 is connected though a self resetting circuit breaker 22 by a black wire to supply power to a brake controller regulated power supply.. The brake controller 10 is also connected through an in-line fuse 24 to a towing vehicle stop light switch 26 by a red wire. Within the controller output circuit 32, a power Field Effect Transistor (FET) 34 is switched between conducting and non-conducting states to provide current through a blue wire to electric trailer brakes (FIG. 1 and FIG. 2, ¶0023). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose increasing the durability, reliability and self-sustaining, with the ability to carry on operating for long periods of time without outside maintenance or intervention.
	Regarding claim 15, Albright in view of Hagan and Barslen discloses wherein the communication bus comprises a Controller Area Network (CAN) bus (Albright, see at least FIG. 1A).  
	Regarding claim 16, Albright in view of Hagan discloses wherein the CAN bus a high-speed CAN bus (Albright, see at least FIG. 1A, 20 “HSCAN”).  
	Regarding claim 18, Albright discloses a towed vehicle controller system (see at least FIG. 1A , 1B and FIG. 2 “2”) comprising: a communication bus of a towing vehicle (see at least FIG. 1A item 130, 100); and a towed vehicle controller communicatively coupled to the communication bus (see at least FIG. 1A, 1B and FIG. 2, paragraph [0038] “Additional vehicle provided information can be received through the towing vehicle's communication bus. Although, towing vehicle information from the brake pressure transducer, brake on-off switch, and ignition line can also be received through the towing vehicle's communication bus”), and comprising: a trailer brake control circuit that operatively and selectively generates a signal to induce braking in a towed vehicle’s brakes (see at least paragraph [0031], FIG. 1A, FIG. 2, unit 10 and 300); {6966412:3} 27a lamp driver circuit that operatively and selectively drives lamps of a towed vehicle (see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); and a processor coupled to the communication bus, the trailer brake control circuit the lamp driver circuit, (see at least FIG.7, SW1 and Bat2), and wherein the processor operatively controls the trailer brake control circuit and lamp driver circuit based on input received from the communication bus (see at least paragraph [0008, 0025] “the brake control unit drives the towed vehicle's and towing vehicle's brake lamps directly during a manual override braking event. The power to drive the brake lamps comes from a separately fused supply where other brake control units use a single supply for all functions” paragraph [0036] “It must also have the capabilities to provide proper control to the: brakes of the towed vehicle, towing vehicle stop lamps during a manual braking event, towed vehicle stop lamps during a manual braking event”).  However, Albright does not explicitly disclose the trailer battery charging circuit, wherein the processor controls the trailer battery charging circuit to selectively generate or terminate generation of a signal based on an identified demand to a battery of the towing vehicle.
	Hagan, in the same field of endeavor, teaches the trailer battery charging circuit, wherein the processor controls the trailer battery charging circuit to selectively generate or terminate generation of a signal based on an identified demand to a battery of the towing vehicle (see at least paragraph [0025], in response to the vehicle battery reaching a predetermined level i.e. fully charged, the controller charges the trailer battery. FIG. 2, trailer traction battery 62, connected to battery charger 64 and to controller 20).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Hagan into the invention of Albright for the purpose improving charging the battery by dynamically ensuring the battery voltage never falls below a certain threshold in order to operate the vehicle to match the vehicle dynamics.
	While Albright in view of Hagan disclose generating signals to control trailer lights (Albright, see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); however, Albright does not explicitly disclose whether the controlling of the brake lights is independent of braking functions of the trailer brakes.
	Barslen, in the same field of endeavor, teaches controlling of the brake lights is independent of braking functions of the trailer brakes (¶0038, ¶0039 and FIG. 1, control electronics 9 outputs a control signal to the trailer vehicle via an electrical line 8 wherein the electrical line is connected to a light control signal terminal 2 of an electronic device 5 in the trailer. The electronic control device generates at a light output port 13 an electrical light signal, which is supplied via an electrical line 18 to at least one light 3 of the trailer vehicle).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Barslen into the invention of Albright in view of Hagan for the purpose of improving traffic safety. In addition, it contributes to reduced transportation costs, because it enables trailers to be coupled to any towing vehicles.
	Furthermore, Albright discloses communication component coupled to the processor (Albright, see at least FIG. 1A); wherein the communication component comprises the only electrical connection between the towed vehicle controller and other devices of the towing vehicle (Albright, see at least paragraph [0038], FIG. 1A, FIG.1B); the communication component being the only communicative connection of the brake controller component, the trailer lighting component, and the trailer battery charge component to other devices of the towing vehicle. (¶0031, “brake control unit can send and receive signals via communication bus 20.. the brake control unit is also capable of :sending signal to the brakes of the towed vehicle.. stoplight..), Albright does not explicitly disclose the trailer battery charge component. 
	However, Hagan, in the same field of endeavor, teaches trailer battery charge component (¶0018, “automatically switch power supply for the vehicle 10 over to the trailer 12. The controller 20 may obtain vehicle traction -battery 18 charge level directly from the vehicle traction -battery 18 through the T-coupler 25 and electrical connection cable 22, or via communication with a vehicle internal communication network 24”).  
Even though   the combination of brake, lights and battery are being taught in separate references i.e. Albright and Hagan, the claim included the well-known elements i.e. brake control component, trailer lighting component  and trailer battery charge component in communication with the communication component.
All of the component parts were known in the prior art. The only difference was the combination of the “old elements” into a single device by modifying the well-known device or method by adding a battery component in communication with the communication component i.e. a single device. Therefore, it is well known to add any signals into any communication network such as CAN bus in order to make it easier, faster and more convenient instead of having different harnesses for different components. Thus,  Examiner found that adding the battery component along with the other components to one communication component for example CAN bus is  well known to any communication network application to achieve the same results. Examiner concluded that the convenience of combination, though perhaps a matter of great convenience, did not produce a ‘new’ or ‘different function’” and that to those skilled in the art the use of the old elements in combination would have been obvious. Id. at 60, 163 USPQ at 674.
	However, Examiner introduces a secondary reference to teach this limitation.
	Culbert, in the same field of endeavor, teaches a single module (FIG. 1) i.e. a brake controller with towing vehicle system and a set trailer brakes. a vehicle battery 20 is connected though a self resetting circuit breaker 22 by a black wire to supply power to a brake controller regulated power supply.. The brake controller 10 is also connected through an in-line fuse 24 to a towing vehicle stop light switch 26 by a red wire. Within the controller output circuit 32, a power Field Effect Transistor (FET) 34 is switched between conducting and non-conducting states to provide current through a blue wire to electric trailer brakes (FIG. 1 and FIG. 2, ¶0023). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose increasing the durability, reliability and self-sustaining, with the ability to carry on operating for long periods of time without outside maintenance or intervention.
	Regarding claim 19, Albright in view of Hagan and Barslen discloses wherein the towed vehicle controller comprises original equipment manufactured for the towing vehicle (Albright, ¶0026).    

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Barslen (2014/0172261), Culbert (2010/0222979) as applied to claim 1 and further in view of Culbert (2008/0296968).

	Regarding claim 2, Albright does not explicitly disclose further comprising a housing comprising the processor, the brake controller component, the trailer lighting component, and the trailer battery charge component.
	 Culbert teaches further comprising a housing comprising the processor, the brake controller component, the trailer lighting component, and the trailer battery charge component (¶0025).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose of enhancing the brake controllers by providing a simple compensation device for non-horizontally mounted brake controllers.
	Regarding claim 3, Culbert further teaches a printed circuit board, wherein the processor, the brake controller component, the trailer lighting component, and the trailer battery charge component are mounted on the printed circuit board (¶0033). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose of enhancing the brake controllers by providing a simple compensation device for non-horizontally mounted brake controllers.
	Regarding claim 4, Culbert further teaches a communication component coupled to the processor and mounted on the printed circuit board (¶0034).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose of enhancing the brake controllers by providing a simple compensation device for non-horizontally mounted brake controllers.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Barslen (2014/0172261), Culbert (2010/0222979) as applied to claim 1, and further in view of Kulkarni (2014/0001730).

	Regarding claim 5, Albright does not explicitly disclose wherein the trailer lighting component comprises at least one high side driver for at least one trailer light.
	 Kulkarni teaches wherein the trailer lighting component comprises at least one high side driver for at least one trailer light (¶0026, 0030).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kulkarni into the invention of Albright in view of Hagan and Barslen for the purpose of enhancing the detection of electrical connection by utilizing a non-invasive sensing mechanism without direct contact with the conducting element of the wires.
{6966412:3} 25	Regarding claim 6, Kulkarni further teaches wherein the at least one high side driver comprises at least one of a high side driver for a right turn light, a left turn light, a stop light, reverse light or tail light (¶0026, 0030).  {6966412:3} 25  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Barslen (2014/0172261), Kulkarni (2014/0001730) Culbert (2010/0222979) as applied to claim 7 and further in view of Kohler (2005/0006952).

	Regarding claim 7,Albright in view of Hagan Barslen, and Kulkarni discloses wherein the at least on high side driver comprises a right turn light high side driver, a left turn light high side driver, a stop light high side driver, reverse light high side driver and a tail light high side driver (Kulkarni, see at least paragraph [0026, 0030).  {6966412:3} 25However, Kulkarni does not explicitly disclose a rear fog light high side driver.
	Kohler teaches a rear fog light high side driver (see at least paragraph [0044]).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kohler into the invention of Albright in view of Hagan, Barslen and Kulkarni for the purpose of providing a better electric braking technique for vehicle trailers.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741) Barslen (2014/0172261), Culbert (2010/0222979) as applied to claim 1, and further in view of Kissel (2008/0309156).

	Regarding claim 12, Albright in view of Hagan and Barslen does not explicitly disclose wherein the communication component comprises a wireless electrical connection.
	 Kissel teaches wherein the communication component comprises a wireless electrical connection (see at least paragraph [0167]).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kissel into the invention of Albright in view of Hagan and Barslen for the purpose of providing an enhanced braking mechanism by controlling the brakes of the towed vehicle as a function of the effective gravity and measured acceleration. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Barslen (2014/0172261), Culbert (2010/0222979) as applied to claim 18, and further in view of  Motts  (2014/0246974).

	Regarding claim 20, Albright in view of Hagan and Barslen does not explicitly disclose wherein the towed vehicle controller comprises an aftermarket addition for the towing vehicle.
	 Motts teaches wherein the towed vehicle controller comprises an aftermarket addition for the towing vehicle (see at least paragraph [0021]).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Motts into the invention of Albright in view of Hagan and Barslen for the purpose of providing a generic braking system that is configured to be integrated with the components of a towing vehicle. 

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Barslen (2014/0172261).

	Regarding claim 21, Albright discloses a towed vehicle controller (see at least FIG. 1A , 1B and FIG. 2 “2”) comprising: a processor comprising a memory device (see at least claim 11); a brake controller component coupled to the processor and operatively generating a signal to be sent to trailer brakes (see at least paragraph [0031], FIG. 1A, FIG. 2, unit 10 and 300); a trailer lighting component coupled to the processor and operatively comprising one or more light drivers that generate signals to control trailer lights (see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); and a trailer battery component coupled to the processor and operatively generating a signal to be sent to a battery (see at least FIG.7, SW1 and Bat2).  
	While Albright discloses generating signals to control trailer lights (Albright, see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); however, Albright does not explicitly disclose whether the controlling of the brake lights is independent of braking functions of the trailer brakes.
	Barslen, in the same field of endeavor, teaches controlling of the brake lights is independent of braking functions of the trailer brakes (¶0038, ¶0039 and FIG. 1, control electronics 9 outputs a control signal to the trailer vehicle via an electrical line 8 wherein the electrical line is connected to a light control signal terminal 2 of an electronic device 5 in the trailer. The electronic control device generates at a light output port 13 an electrical light signal, which is supplied via an electrical line 18 to at least one light 3 of the trailer vehicle).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Barslen into the invention of Albright for the purpose of improving traffic safety. In addition, it contributes to reduced transportation costs, because it enables trailers to be coupled to any towing vehicles.
	Furthermore, Albright discloses communication component coupled to the processor (Albright, see at least FIG. 1A); wherein the communication component comprises the only electrical connection between the towed vehicle controller and other devices of the towing vehicle (Albright, see at least paragraph [0038], FIG. 1A, FIG.1B); the communication component being the only communicative connection of the brake controller component, the trailer lighting component, and the trailer battery charge component to other devices of the towing vehicle. (¶0031, “brake control unit can send and receive signals via communication bus 20.. the brake control unit is also capable of :sending signal to the brakes of the towed vehicle.. stoplight..), Albright does not explicitly disclose the trailer battery charge component. 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view Barslen (2014/0172261), and further in view of Culbert (2008/0296968).

	Regarding claim 22, Albright in view Barslen does not explicitly disclose further comprising a housing comprising the processor, the brake controller component, the trailer lighting component.
	 Culbert teaches further comprising a housing comprising the processor, the brake controller component, the trailer lighting component (see at least paragraph [0025]).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright in view of Barslen for the purpose of enhancing the brake controllers by providing a simple compensation device for non-horizontally mounted brake controllers.
	Regarding claim 23, Culbert further teaches a printed circuit board, wherein the processor, the brake controller component, the trailer lighting component are mounted on the printed circuit board (see at least paragraph [0033]). 
	Regarding claim 24, Culbert further teaches a communication component coupled to the processor and mounted on the printed circuit board (see at least paragraph [0034]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Barslen (2014/0172261), and further in view of Kulkarni (2014/0001730).

	Regarding claim 25, Albright in view of Barslen does not explicitly disclose wherein the trailer lighting component comprises at least one high side driver for at least one trailer light.
	 Kulkarni teaches wherein the trailer lighting component comprises at least one high side driver for at least one trailer light (see at least paragraph [0026, 0030]).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kulkarni into the invention of Albright in view of Barslen for the purpose of enhancing the detection of electrical connection by utilizing a non-invasive sensing mechanism without direct contact with the conducting element of the wires.
{6966412:3} 25	Regarding claim 26, Kulkarni further teaches wherein the at least one high side driver comprises at least one of a high side driver for a right turn light, a left turn light, a stop light, reverse light or tail light (see at least paragraph [0026, 0030]).  {6966412:3} 25 
 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Kulkarni (2014/0001730) and further in view of Kohler (2005/0006952).

	Regarding claim 27,Albright in view of Barslen, and Kulkarni discloses wherein the at least on high side driver comprises a right turn light high side driver, a left turn light high side driver, a stop light high side driver, reverse light high side driver and a tail light high side driver (Kulkarni, see at least paragraph [0026, 0030).  {6966412:3} 25However, Kulkarni does not explicitly disclose a rear fog light high side driver.
	Kohler teaches a rear fog light high side driver (see at least paragraph [0044]).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kohler into the invention of Albright in view of Hagan, Barslen and Kulkarni for the purpose of providing a better electric braking technique for vehicle trailers. 
	
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/204741), Barslen (2014/0172261) Culbert (2010/0222979) as applied to claim 1 and further in view of Napier (6,516,935).

	Regarding claim 28, Albright does not explicitly disclose wherein the processor controls the trailer battery charge component to forego charging when the brake controller component is actively applying the braking signal to induce braking of the towed vehicle.
	 Napier teaches wherein the processor controls the trailer battery charge component to forego charging when the brake controller component is actively applying the braking signal to induce braking of the towed vehicle (col. 6, lines 41-49).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Napier into the invention of Albright for the purpose improving the braking stability efficiency and characteristics and reduce excessive wear to the trailer brakes. 
	Regarding claim 29, Napier teaches wherein the processor controls the trailer battery charge component to forego charging when the draw from a battery is below a threshold (col. 6, lines 41-49, col. 7, lines 29-35).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Napier into the invention of Albright for the purpose improving the braking stability efficiency and characteristics and reduce excessive wear to the trailer brakes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ungerman (2006/0255921) discloses A system for providing emergency lighting for a trailer by way of retrofit or original manufacture. The system may include a battery and an intermittent flasher controlled by one or more switches. The system may include a break-away switch operable to activate both the trailer braking system and emergency lights in the event that the trailer becomes disconnected from the vehicle. The system may also include a switch for manual activation. Another embodiment may include a module attachable to a plug of a trailer electrical system. When attached, the module activates emergency lighting on the trailer. 
Lamke (2002/0038974) discloses A brake control system for towed vehicles is disclosed which provides for controlled application of hydraulic brakes in a towed vehicle in response to the application of the brakes of the towing vehicle. The system is designed in two preferred embodiments. The first embodiment is a self-contained design adapted for use with rental trailers, for example, where a plurality of towed vehicles will be associated with a particular trailer. The second embodiment is intended for hard wiring in connection with the towed and towing vehicles. In each case, superior performance is obtained because the system operates the brake system of the towed vehicle in a unique manner. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662